     Case 3:18-cv-01547-MCR-EMT Document 25 Filed 08/13/20 Page 1 of 2



                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


JAVONTAI THAMES,

      Petitioner,

v.                                           CASE NO. 3:18cv1547/MCR/EMT

MARK S. INCH,

     Respondent.
___________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 23, 2019. ECF No. 21. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
      Case 3:18-cv-01547-MCR-EMT Document 25 Filed 08/13/20 Page 2 of 2



                                                                          Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     The petition for writ of habeas corpus, ECF No. 1, is DENIED.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 13th day of August 2020.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1547/MCR/EMT
